The Court, Comegys, C. J.,
charged the jury. That to find a verdict for the plaintiffs the statute required that the materials charged for should have been furnished by them on the credit of the buildings in question; and that their releases of all the items in their account stated in the claim filed up to the first day of June, 1881, was to be considered by them the same in effect as a payment pro tanto upon the account by the defendant. And if upon the evidence before them they should find a verdict for the plaintiffs, they should also find and return with the amount of their verdict the day of the month and year to which the lien of the judgment to be entered upon it shall relate back, for if any part of the account is justly and honestly due them for materials furnished in the erection of the houses under the contract between the parties to the action, the plaintiffs ought to have a verdict and judgment for the amount of it with a lien relating back to the day and year on which the uureleased items or portion of the account commences, and not to the day and year on, which the furnishing of the materials was commenced by the plaintiffs. The releases were discharges merely of the lien and liability of the buildings for so much of the materials charged in the account as had been furnished up to that time and no more.